    Case 2:13-cv-00193 Document 1171 Filed on 07/12/19 in TXSD Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION



 MARC VEASEY, et al.,

                        Plaintiffs,

                 v.                                    Civil Action No. 2:13-cv-193 (NGR)
                                                       (Consolidated Action)
 GREG ABBOTT, et al.,


                        Defendants.



              TEXAS NAACP, MALC, AND VEASEY PLAINTIFFS’
        UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE REVISED
                ATTORNEYS’ FEES AND COSTS MATERIALS

       The Texas NAACP, MALC, and Veasey Plaintiffs respectfully request an extension of

time until Monday, July 15, 2019 to file their revised materials related to their motion for attorneys’

fees and costs. The parties had previously agreed that plaintiffs would file revised materials by

July 12, see ECF No. 1164 at 1, and the Court thus granted defendants until August 2, 2019 to file

their response to plaintiffs’ fees motion, see ECF No. 1166. Texas NAACP, MALC, and Veasey

Plaintiffs request this brief extension to accommodate certain unforeseen circumstances, including

the illness of the attorney responsible for portions of these filings. Counsel for Defendants

indicated that they do not oppose this request. Such an extension should not affect the remaining

briefing schedule.

       A proposed order is attached.
    Case 2:13-cv-00193 Document 1171 Filed on 07/12/19 in TXSD Page 2 of 4




Date: July 12, 2019                 Respectfully submitted,

                                    /s/ Lindsey B. Cohan
                                    JON M. GREENBAUM
                                    EZRA D. ROSENBERG
                                    BRENDAN B. DOWNES
                                    Lawyers’ Committee for
                                    Civil Rights Under Law
                                    1401 New York Avenue NW Suite 400
                                    Washington, D.C. 20005

                                    WENDY WEISER
                                    MYRNA PÉREZ
                                    The Brennan Center for Justice at NYU Law School
                                    120 Broadway, Suite 1750
                                    New York, New York 10271

                                    SIDNEY S. ROSDEITCHER
                                    Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                    1285 Avenue of the Americas
                                    New York, New York 10019-6064

                                    LINDSEY B. COHAN
                                    Dechert LLP
                                    500 W. 6th Street, Suite 2010
                                    Austin, Texas 78701

                                    NEIL STEINER
                                    DECHERT LLP
                                    1095 Avenue of the Americas
                                    New York, New York 10036-6797

                                    JOSE GARZA
                                    Law Office of Jose Garza
                                    7414 Robin Rest Drive
                                    San Antonio, Texas 98209

                                    DANIEL GAVIN COVICH
                                    Covich Law Firm LLC
                                    802 N Carancahua, Ste 2100
                                    Corpus Christi, Texas 78401

                                    GARY BLEDSOE
                                    Potter Bledsoe, LLP
                                    316 W. 12th Street, Suite 307
                                    Austin, Texas 78701
Case 2:13-cv-00193 Document 1171 Filed on 07/12/19 in TXSD Page 3 of 4



                                VICTOR GOODE
                                NAACP
                                4805 Mt. Hope Drive
                                Baltimore, Maryland 21215

                                ROBERT NOTZON
                                The Law Office of Robert Notzon
                                1502 West Avenue
                                Austin, Texas 78701

                                Counsel for the Texas State Conference of NAACP
                                Branches and the Mexican American Legislative
                                Caucus of the Texas House of Representatives

                                /s/ J. Gerald Hebert
                                J. GERALD HEBERT
                                DANIELLE M. LANG
                                Campaign Legal Center
                                1411 K Street NW Suite 1400
                                Washington, DC 20005

                                CHAD W. DUNN
                                K. SCOTT BRAZIL
                                BRAZIL & DUNN
                                4201 Cypress Creek Pkwy., Suite 530
                                Houston, Texas 77068

                                ARMAND G. DERFNER
                                Derfner & Altman
                                575 King Street, Suite B
                                Charleston, S.C. 29403

                                NEIL G. BARON
                                Law Office of Neil G. Baron
                                914 FM 517 W, Suite 242
                                Dickinson, Texas 77539

                                DAVID RICHARDS
                                Richards, Rodriguez & Skeith, LLP
                                816 Congress Avenue, Suite 1200
                                Austin, Texas 78701

                                Counsel for Veasey/LULAC Plaintiffs
    Case 2:13-cv-00193 Document 1171 Filed on 07/12/19 in TXSD Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2019, a true and correct copy of the foregoing document
was served via the Court’s ECF system to all counsel of record.



                                             /s/ Lindsey B. Cohan
   Case 2:13-cv-00193 Document 1171-1 Filed on 07/12/19 in TXSD Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION



 MARC VEASEY, et al.,

                      Plaintiffs,

                 v.                              Civil Action No. 2:13-cv-193 (NGR)
                                                 (Consolidated Action)
 GREG ABBOTT, et al.,


                      Defendants.



                                    [PROPOSED] ORDER

       The Court has considered the Texas NAACP, MALC, and Veasey Plaintiffs’ Unopposed

Motion for Extension of Time to File Revised Attorneys’ Fees and Costs Materials. The motion

is GRANTED. The Texas NAACP, MALC, and Veasey Plaintiffs shall file their materials by

July 15, 2019.

       IT IS SO ORDERED.



Dated ________________________



                                          __________________________________________
                                          UNITED STATES DISTRICT JUDGE
